                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


B.S., a minor, by and through her                         Civil No. 20-2369 (DWF/TNL)
parent and natural guardian, Stephanie
Smith,

                    Plaintiff,

v.                                                         MEMORANDUM OPINION
                                                                   AND ORDER
Independent School District No. 623,
a/k/a Roseville Area Schools, and
Geraldine Cook in her individual capacity,

                    Defendants.


Joshua A. Newville, Esq., and Samuel Kramer, Esq., Madia Law LLC, counsel for
Plaintiff.

Alex D. Ivan, Esq., and Mar-Bon R. Wallner, Esq., Kennedy & Graven, Chartered,
counsel for Defendant Independent School District No. 623.

Eugene C. Shermoen, Jr., Esq., and Kari Marie Dahlin, Esq., Arthur Chapman Kettering
Smetak & Pikala, P.A., counsel for Defendant Geraldine Cook.


                                   INTRODUCTION

      This matter is before the Court on Defendant Roseville Area Schools, Independent

School District No. 623’s (the “District”) motion to dismiss counts one and six of the

Complaint (Doc. No. 17), and Defendant Geraldine Cook’s (“Cook”) motion to dismiss
count five of the Complaint (Doc. No. 24). For the reasons below, the Court denies the

motions.1

                                    BACKGROUND

       The events detailed in the Second Amended Complaint (“SAC”) took place at an

elementary school within the District. Plaintiff was a student in the District during the

2019-20 school year. At that time, Defendant Cook was a second-grade teacher in the

District. (Doc. No. 3-1 (SAC) ¶¶ 6-7).)2 Plaintiff was assigned to Cook’s class. (Id. ¶ 7.)

Plaintiff alleges that she was one of four to six African American students in the class.

(Id. ¶ 28.)

       Plaintiff alleges that during the period from April 2015 until October 2019, Cook

was involved in various physical incidents with her students. (Id. ¶¶ 9-10.) Plaintiff

further alleges that before the 2019-20 school year, the District knew of such incidents.

(Id.) In addition, Plaintiff alleges that during the 2018-19 school year, Cook repeatedly

mistreated an African American student and that this mistreatment was brought to the

attention of Principal Delon Smith (“Smith”) and the District. (Id. ¶¶ 11-27.) This

mistreatment included separating the student from and belittling him in front of the class

and, on one occasion, grabbing him by the arm and pulling him. (Id. ¶¶ 12-13.) In




1
      This case is factually related to Civ. No. 20-2038, which was heard on similar
motions at the same hearing.
2
        Plaintiff filed her complaint in state court and Defendants later removed the case
to this Court. (Doc. No. 3.)


                                             2
addition, Plaintiff alleges that during the 2018-2019 school year, Cook separated African

American students and had them sit together as a group. (Id. ¶¶ 14, 30.)

         During the 2019-20 school year, Plaintiff alleges that Cook separated African

American students in the classroom, behaved erratically, and expressed to a parent that

she (Cook) was “struggling with ‘a particular group of students,’ referring to the African-

American students in the class.” (Id. ¶ 29.) Plaintiff alleges that a parent reported

concerns to Smith in September 2019, but that Smith did not address the problem. (Id.

¶ 33.) Plaintiff alleges that by late September 2019, the District had notice that Cook

posed a risk to her students and, in particular, to her African American students. (Id.

¶ 37.)

         According to the SAC, on October 2, 2019, Cook harmed Plaintiff. (Id. ¶ 38.) In

particular, Plaintiff alleges that Cook became angry at Plaintiff for perceived misbehavior

and responded by grabbing her by the arm and pulling so hard that she ripped Plaintiff’s

shirt sleeve. (Id.) Cook was eventually removed from the classroom, but according to

the allegations in the SAC, not before she allegedly assaulted another African American

student and continued to cause fear and anxiety to Plaintiff and other students. (Id. ¶¶ 41,

45.)

         Plaintiff brought this action, asserting six counts, three of which are relevant to the

pending motions: (Count One) Race Discrimination (as to the District) in violation of the

Minnesota Human Rights Act – Minn. Stat. § 363A.13 (“MHRA”); (Count Five) Equal

Protection (as to Cook) in violation of the 14th Amendment of the United States

Constitution through 42 U.S.C. § 1983; and (Count 6) Race Discrimination (as to the


                                                3
District) under Title VI of the Civil Rights Act of 1964 – 42 U.S.C. § 2000d. Presently,

the District moves to dismiss counts one and six, and Cook moves to dismiss count five.

                                      DISCUSSION

       In deciding a motion to dismiss under Rule 12(b)(6), a court assumes all facts in

the complaint to be true and construes all reasonable inferences from those facts in the

light most favorable to the complainant. Morton v. Becker, 793 F.2d 185, 187

(8th Cir. 1986). In doing so, however, a court need not accept as true wholly conclusory

allegations, Hanten v. Sch. Dist. of Riverview Gardens, 183 F.3d 799, 805

(8th Cir. 1999), or legal conclusions drawn by the pleader from the facts alleged,

Westcott v. City of Omaha, 901 F.2d 1486, 1488 (8th Cir. 1990). A court deciding a

motion to dismiss may consider the complaint, matters of public record, orders, materials

embraced by the complaint, and exhibits attached to the complaint. See Porous Media

Corp. v. Pall Corp., 186 F.3d 1077, 1079 (8th Cir. 1999).

       To survive a motion to dismiss, a complaint must contain “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). Although a complaint need not contain “detailed factual allegations,” it must

contain facts with enough specificity “to raise a right to relief above the speculative

level.” Id. at 555. As the Supreme Court reiterated, “[t]hreadbare recitals of the elements

of a cause of action, supported by mere conclusory statements,” will not pass muster

under Twombly. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S.

at 555). In sum, this standard “calls for enough fact[s] to raise a reasonable expectation

that discovery will reveal evidence of [the claim].” Twombly, 550 U.S. at 556.


                                              4
I.     The District’s Motion

       The District moves to dismiss Plaintiff’s claims of race discrimination under

Title VI and the MHRA. Title VI of the Civil Rights Act of 1964 prohibits race

discrimination in any program receiving federal funds:

       No person in the United States shall, on the ground of race, color, or
       national origin, be excluded from participation in, be denied the benefits of,
       or be subjected to discrimination under any program or activity receiving
       Federal financial assistance.

42 U.S.C. § 2000d. Similarly, the MHRA provides, in relevant part, that: “It is an unfair

discriminatory practice to discriminate in any manner in the full utilization of or benefit

from any educational institution, or the services rendered to any person because of race,

color, creed, religion, [or] national origin . . .” Minn. Stat. § 363A.13, subd. 1. Private

parties may sue under Title VI for intentional discrimination. Alexander v. Sandoval, 532

U.S. 275, 280-81 (2001).3

       To state a Title VI claim, Plaintiff must show that race, color, or national origin

motivated the defendant’s discriminatory conduct. See Thompson v. Bd. of Spec. Sch.

Dist. No. 1, 144 F.3d 574, 581 (8th Cir. 1998). When there is no direct evidence of



3
        The MHRA is typically construed in accordance with the law applied to federal
statutes. See Mumid v. Abraham Lincoln High Sch., 618 F.3d 789, 793 (8th Cir. 2010).
Plaintiff argues that, unlike Title VI, the MHRA does not require actual notice of
discrimination, but instead requires a showing that the District should have known about
Cook’s pattern of discriminatory behavior against African American students. Plaintiff
also asserts that the MHRA’s standard for harassment is lower than that of its federal
counterparts. Because Plaintiff’s claim sufficiently pleads notice and discriminatory
animus under federal standards, the Court need not decide these issues at this stage of
litigation.


                                              5
discrimination, a plaintiff may establish a prima facie case of discrimination through

evidence giving rise to an inference of discrimination because of race. See Lucke v.

Solsvig, 912 F.3d 1084, 1087 (8th Cir. 2019). One way to make this showing is to

demonstrate that a similarly-situated person of another race was treated more favorably.

Id. In doing so, Plaintiff must allege facts sufficient to show that there are no “mitigating

or distinguishing circumstances” distinguishing the comparators’ treatment such that they

are “similarly situated in all relevant aspects.” See Doe v. Blake Sch., 310 F. Supp. 3d

969, 981 (D. Minn. 2018) (citation omitted). To state a Title VI claim under a racial

hostility theory, Plaintiff must plead facts sufficient to support a reasonable inference that

the defendant was “(1) deliberately indifferent, (2) known to acts of discrimination,

(3) which occurred under its control.” Shrum ex rel. Kelly v. Kluck, 249 F.3d 773, 782

(8th Cir. 2001) (Title IX case).

       Plaintiff asserts Title VI racial discrimination claims under both disparate

treatment and racial hostility theories. The District argues that Plaintiff fails to plead a

claim under either theory because Plaintiff has failed to plead facts plausibly

demonstrating that her race motivated Cook’s alleged conduct. In particular, the District

argues that Plaintiff does not allege facts to show that Cook treated similarly situated

non-African American students differently. The District points out that Plaintiff alleges

that Cook was involved in various physical incidents with students, but that the SAC does

not identify those students’ races or other information (such as grade level) that would

allow them to be considered relevant comparators. In addition, as to allegations that

relate to Cook’s treatment of African American students, the District maintains that there


                                               6
are no allegations that plausibly support a conclusion that Cook’s behavior was motivated

by race. In addition, the District argues that Plaintiff has failed to plead facts showing

that the District knew of Cook’s allegedly discriminatory conduct and acted with

deliberate indifference.

       In this case, Plaintiff alleges that during the period from April 2015 until October

2019, Cook was involved in various physical incidents with students and that before the

2019-20 school year, the District knew of such incidents. In addition, Plaintiff alleges

that during the 2018-19 school year, Cook repeatedly mistreated an African American

student and that this mistreatment was also brought to the attention of Principal Smith

and the District. Further, Plaintiff alleges that during the 2019-20 school year, when

Plaintiff was in Cook’s second-grade class, Cook behaved erratically, especially when

working with or talking about African American students in her class, and that Cook

separated African American students in the classroom. Plaintiff alleges that parents

spoke with Smith and expressed concerns that Cook presented a risk to students and in

particular, African American students, but that Smith did not address the issue. The SAC

goes on to allege that, in October 2019, Cook ripped Plaintiff’s shirt sleeve. Cook was

eventually removed from the classroom, but not before she allegedly assaulted another

African American student and continued to cause fear and anxiety to Plaintiff and other

students.

       The Court finds that these alleged facts are sufficient to give rise to an inference

that Cook’s conduct was discriminatory against African American students so as to

plausibly state a Title VI claim. Plaintiff also sufficiently alleges that the District knew


                                              7
of Cook’s allegedly discriminatory actions. In particular, Plaintiff sufficiently alleges

that the issue of Cook’s behavior was brought to the attention of the District, and that no

District official took any measures to address Cook’s behavior. Thus, the Court finds that

the SAC sufficiently alleges that the District failed to meaningfully respond to Cook’s

allegedly hostile and discriminatory behavior by failing to investigate or intervene. The

facts as alleged could raise an inference that the District was deliberately indifferent to

alleged discrimination. Finally, the SAC contains allegations that, if supported by

evidence, could demonstrate that Plaintiff was subjected to severe and persistent

harassment. As a result, Plaintiff has pleaded a plausible claim under Title VI and the

MHRA. Accordingly, the District’s motion to dismiss is properly denied.

II.    Cook’s Motion

       Cook moves to dismiss Plaintiff’s Equal Protection claim. In support, Cook

argues that, as set forth by the arguments made by the District, Plaintiff has failed to

plead facts sufficient to demonstrate that race motivated Cook’s improper conduct. In

particular, Cook asserts that Plaintiff’s allegations of discriminatory treatment are

conclusory and insufficient to state a claim for violation of the Equal Protection clause.

       Plaintiff’s Equal Protection claim is analyzed under the same framework as

Plaintiff’s Title VI claim. See Regents of Univ. of California v. Bakke, 438 U.S. 265, 287

(1978). Because the Court has already determined that Plaintiff’s Title VI claim was

sufficiently pleaded and that Plaintiff has alleged facts sufficient to raise an inference that

race motivated Cook’s conduct, the Court concludes that Plaintiff has adequately pleaded

an Equal Protection claim. Therefore, Cook’s motion is also properly denied.


                                               8
                                     CONCLUSION

       The Court denies the motions to dismiss. The Court notes, however, that victory

at this stage does not necessarily guarantee victory at a later stage when the issues can be

considered after discovery. The Court encourages the parties to consider settling this

matter.

                                         ORDER

       Based on the files, records, and proceedings herein, and for the reasons stated

above, IT IS HEREBY ORDERED that:

       1.     The District’s Motion to Dismiss (Doc. No. [17]) is DENIED.

       2.     Cook’s Motion to Dismiss (Doc. No. [24]) is DENIED.


Dated: May 18, 2021                       s/Donovan W. Frank
                                          DONOVAN W. FRANK
                                          United States District Judge




                                             9
